DETAILED ACTION
                                                              Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. 
                                                   Oath/Declaration
2.	Oath and declaration filed on 1/27/2020 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 1/27/2020 and 7/23/2021 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Objections
4.   Claims 14 , 15 and 24  are objected to because of the following informalities:   using phrase “a program” should change “non transitory readable medium”  .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-25 are rejected 102(b2) as being anticipated by Hemert et al (2014/0327877 A1).
Regarding claim 16, Hemert et al discloses (figures 1-3) an image signal output method comprising:   by a computer (paragraph 0003), acquiring a fundus image; by the computer, selecting a projection to display the acquired fundus image from out of a plurality of projections (shown in figure 1); by the computer, converting the fundus image into the selected projection; and by the computer, outputting an image signal of the converted fundus image (Paragraph 0057-0073).  
Regarding claim 17, Hemert et al discloses (refer to figures 1-3) an image signal output method comprising: by a computer (paragraph 0003), acquiring a conformal fundus image; by the computer, selecting a fundus image projection; by the computer, converting a fundus image into the selected projection; and by the computer, outputting a first image signal of the acquired conformal fundus image and outputting a second image signal of the fundus image converted into the projection (Paragraph 0057-0073).   
Regarding claim 18, Hemert et al discloses (refer to figures 1-3) an image data conversion method (10) comprising: by a computer, acquiring a fundus image; by the computer (paragraph 0003), converting coordinate data of the acquired fundus image into three- dimensional spherical surface coordinate data with three-dimensional spherical surface coordinates, and converting the converted three-dimensional spherical surface coordinate data into at least one out of coordinate data with two-dimensional coordinates according to a conformal projection, coordinate data with two-dimensional coordinates according to an equal- area projection, or coordinate data with two-dimensional coordinates according to an equidistant projection(Paragraph 0057-0073).  
Regarding claim 19, Hemert et al discloses (refer to figures 1-3) an image signal output device (10) comprising: an acquisition section configured to acquire a fundus image; and a processing section configured to output an image signal of a fundus image of the acquired fundus image converted in an equidistant mode, an equal-area mode, or a conformal mode (paragraph 0057-0073).  
Regarding claim 20, Hemert et al discloses (figures 1-3)  wherein in the equidistant mode, the processing section calculates a distance between two specified points based on equidistant image data converted based on an equidistant projection (paragraph 0057-0073).  
Regarding claim 21, Hemert et al discloses (figures 1-3)  wherein in the equal-area mode, the processing section calculates a surface area of a specified region based on equal-area image data converted based on an equal-area projection (paragraph 0057-0073).  
Regarding claim 22, Hemert et al discloses (figures 1-3) wherein in the conformal mode, the processing section calculates a direction of a line segment defined by two specified points or calculates an angle defined by three points based on conformal image data converted based on a conformal projection.  
Regarding claim 23, Hemert et al discloses (figures 1-3) wherein the image signal is an image signal to display a fundus image display screen including a converted fundus image.  
Regarding claim 24, Hemert et al discloses (figures 1-3)  a computer to function as the acquisition section and the processing section of the image signal output device (paragraph 0057-073)  .  
Regarding claim 25, Hemert et al discloses (figures 1-3) image signal output method comprising: by a computer (paragraph 0003), acquiring a fundus image; and by the computer, outputting an image signal of a fundus image of the acquired fundus image converted in an equidistant mode, an equal-area mode, or a conformal mode (paragraph 0057-0073).  


Claim Rejections - 35 USC § 103
6.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 , 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hemert et al (2014/0327877 A1) in view of Arazaki (2006/0192812 A1).
Regarding claim 1, Hemert et al discloses (refer to figures 1-3) an image signal output device (10) comprising: an acquisition section configured to acquire a fundus image; a selection section configured to select a projection for displaying the acquired fundus image from a plurality of projections; a conversion section configured to convert the fundus image into the selected projection (paragraph 0057-0073).
Hemert et al discloses all the claimed limitations not explicitly disclose a processing section configured to output an image signal of the converted fundus image. 
Arazaki discloses a processing section configured to output an image signal of the converted fundus image (acquisition section 10, paragraph 0292 and processing section 11a, paragraph 0293).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a processing section in to the Hemert image signal output device for the purpose of acquire image data showing pixel value as taught by Arazaki (paragraph 0025). 
 Regarding claim 2, Hemert et al discloses wherein the plurality of projections include at least a conformal projection, an equidistant projection, and an equal-area projection
(figures 1-3).  
Regarding claim 3, Hemert et al discloses wherein in cases in which none of the projections have been selected by the selection section, the processing section outputs an image signal to display the fundus image according to the conformal projection (figures 1-3).  
Regarding claim 4, Hemert et al discloses wherein in cases in which the converted fundus image is being displayed in the equidistant projection, the processing section calculates a distance between two specific points and outputs data relating to the calculated distance (figures 1-3) .  
Regarding claim 5, Hemert et al discloses wherein in cases in which the converted fundus image is being displayed in the equal-area projection, the processing section calculates a surface area of a specific region and outputs data relating to the calculated surface area (figures 1-3).  
Regarding claim 6, combination of Hemert et al  in view of Arazaki  discloses wherein in cases in which the projection into which the fundus image that has already been converted by the conversion section is selected by the selection section again, the processing section outputs an image signal of the fundus image corresponding to the other selected projection and already converted by the conversion section (figures 1-3).  
Regarding claim 7, combination of Hemert et al  in view of Arazaki  discloses an image signal output device comprising: an acquisition section (10)  configured to acquire a conformal fundus image; a selection section configured to select a fundus image projection; a conversion section configured to convert a fundus image into the selected projection; and a processing section configured to output a first image signal of the conformal fundus image acquired by the acquisition section and to output a second image signal of a fundus image converted into the selected projection in cases in which a projection selection is made by the selection section.  
Regarding claim 8, combination of Hemert et al  in view of Arazaki  discloses wherein the conformal fundus image is a fundus image captured by a scanning laser ophthalmoscope (SLO).  
Regarding claim 9, combination of Hemert et al  in view of Arazaki  discloses wherein the conformal fundus image is stored on an image server, and the acquisition section acquires the conformal fundus image from the image server.  
Regarding claim 10, combination of Hemert et al  in view of Arazaki  discloses further comprising a display section configured to display at least a fundus image, wherein: the display section is configured to display the fundus image based on the output image signal (paragraph 0057-0073).  
Regarding claim 11, combination of Hemert et al  in view of Arazaki  discloses further comprising a display section configured to display at least a fundus image, wherein: the display section is configured to display by default the conformal fundus image based on the first image signal, and is configured to display the fundus image converted into the selected projection based on the second image signal (paragraph 0057-073).  
Regarding claim 12, combination of Hemert et al  in view of Arazaki  discloses a conversion device comprising: an acquisition section configured to acquire a fundus image; and a conversion section configured to convert image data of the acquired fundus image into virtual spherical surface image data with three-dimensional spherical surface coordinates, and to convert the converted virtual spherical surface image data into at least one out of two- dimensional coordinate image data according to a conformal projection, two-dimensional coordinate image data according to an equal-area projection, or two-dimensional coordinate image data according to an equidistant projection (paragraph 0057-0073).  
Regarding claim 13, combination of Hemert et al in view of Arazaki  discloses further comprising: a selection section configured to select a projection for displaying the acquired fundus image from out of a plurality of projections; and a processing section configured to output the converted image data corresponding to the selected projection (figure 1-3).  
Regarding claim 14, Hemert et al discloses a computer (paragraph 0003) to function as the acquisition section, the selection section, the conversion section, and the processing section of the image signal output device of .
Regarding claim 15,	Hemert discloses, a computer (paragraph 0003) to function as the acquisition section and the conversion section of the image data conversion device of .  
Regarding claim 26, Hemert et al discloses (refer to figures 1-3) an image signal output device (10) comprising: an acquisition section configured to acquire a first fundus image captured by a scanning laser ophthalmoscope (SLO);   a first image signal corresponding to a first display screen that displays the first fundus image and a selection menu of a projection; and a conversion section configured to convert the first fundus image to a projection selected at the selection menu and output a second fundus image, wherein, in a case in which a projection is selected at the selection menu, a second image signal corresponding to a second display screen that displays the second fundus image and the selection menu (paragraph 0057-0073).  
Hemert et al discloses all the claimed limitations not explicitly disclose a processing section configured to output an image signal of the converted fundus image. 
Arazaki discloses a processing section configured to output an image signal of the converted fundus image (acquisition section 10, paragraph 0292 and processing section 11a, paragraph 0293).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a processing section in to the Hemert image signal output device for the purpose of acquire image data showing pixel value as taught by Arazaki (paragraph 0025). 
Regarding claim 27, Hemert et al discloses (refer to figures 1-3) an image signal output device (10) comprising: an acquisition section configured to acquire a first fundus image; a conversion section configured to convert the first fundus image and generate at least a fundus image by an equidistant projection and a fundus image by an equal-area projection; and  an image signal corresponding to a display screen including the first fundus image, the fundus image by an equidistant projection, the fundus image by an equal-area projection, and a selection menu to select a projection (paragraph 0057-0073).  
Hemert et al discloses all the claimed limitations not explicitly disclose a processing section configured to output an image signal of the converted fundus image. 
Arazaki discloses a processing section configured to output an image signal of the converted fundus image (acquisition section 10, paragraph 0292 and processing section 11a, paragraph 0293).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a processing section in to the Hemert image signal output device for the purpose of acquire image data showing pixel value as taught by Arazaki (paragraph 0025). 
Conclusion 
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/14/2022